Citation Nr: 0719742	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  91-44 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain, prior to April 25, 2005.

2.  Entitlement to a rating in excess of 40 percent for 
lumbosacral strain, since April 25, 2005.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

4.  Entitlement to service connection for a neuropsychiatric 
disorder, claimed as secondary to the service-connected back 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1979 to June 1983 
and from August 1983 to April 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in April 1991, August 
1997, and June 1998 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in No. Little Rock, Arkansas, which 
denied entitlement to the benefits currently sought on 
appeal.

The issue of entitlement to a total disability rating based 
on individual unemployability is REMANDED via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

FINDINGS OF FACT

1.  Prior to April 25, 2005, the veteran had forward flexion 
of the lumbosacral spine predominantly between 60 and 75 
degrees, with two occasions of flexion between 40 and 45 
degrees, and some lateral limitation.

2.  Since April 25, 2005, the veteran has had forward flexion 
of the lumbosacral spine to 30 degrees, with no extension, 
and significant pain on movement.  

3.  At no point during the appeal has there been evidence of 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, or ankylosis.  

4.  A neuropsychiatric disorder, to include schizoaffective 
disorder with substance abuse, has not been medically related 
to the veteran's service-connected disability of lumbosacral 
strain with radiculopathy.
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent prior 
to April 25, 2005 for lumbosacral strain are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 
4.45, 4.59, Diagnostic Code 5237 (2006).

2.  The criteria for a rating in excess of 40 percent since 
April 25, 2005 for lumbosacral strain are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 
4.45, 4.59, Diagnostic Code 5237 (2006).

3.  A neuropsychiatric disorder, to include schizoaffective 
disorder with substance abuse, is not proximately due to, or 
the result of, the veteran's service-connected lumbosacral 
spine disability.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in July 2004, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for an increased evaluation and secondary service 
connection.  The veteran was also notified of information and 
evidence that VA would seek to provide and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  Although this notice 
was delivered after the initial denial of the claims, the AOJ 
subsequently readjudicated the claims based on all the 
evidence in September 2005, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claims and 
the late notice did not affect the essential fairness of the 
decision. 

Specifically with respect to the service connection claim, 
because the claim is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims, and medical 
opinions have been sought where appropriate.

Disability Evaluations

The veteran seeks an increased rating for his service-
connected lumbosacral strain, currently rated at 20 percent 
disabling prior to April 25, 2005 and 40 percent thereafter.  
It is noted that a separate rating has been established for 
the veteran's radicular symptoms associated with the spine 
disability, and the veteran has not appealed that aspect of 
his rating.  Disability evaluations are determined by the 
application of VA's Schedule for Rating Disabilities, which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings applies under a particular diagnostic code 
(DC), the higher evaluation is assigned if the disability 
more nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

In August 2003, amendments were made to the criteria used in 
rating disabilities of the spine, to include disabilities of 
the thoracolumbar spine, effective from September 26, 2003.  
See Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 
51,454 (Aug. 27, 2003).

Because the veteran's claim predates the amendments, the 
Board will evaluate the veteran's disability under both the 
old criteria in the Schedule and the current regulations in 
order to ascertain which version would accord him the highest 
rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent that it conflicts with the 
precedents of the United States Supreme Court (Supreme Court) 
and the Federal Circuit.  Karnas is inconsistent with Supreme 
Court and Federal Circuit precedent insofar as Karnas 
provides that, when a statute or regulation changes while a 
claim is pending before VA or a court, whichever version of 
the statute or regulation is most favorable to the claimant 
will govern unless the statute or regulation clearly 
specifies otherwise.  Accordingly, the rule adopted in Karnas 
no longer applies in determining whether a new statute or 
regulation applies to a pending claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time on 
or after October 12, 1990 (the date of receipt of his claim); 
and (2) whether an increased rating is warranted under the 
"new" criteria for other disabilities of the thoracolumbar 
spine at any time on or after September 26, 2003 (the 
effective date of the amended regulation).  

The effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

In the September 2005 supplemental statement of the case, the 
veteran was provided notice of the amended regulations and 
given a 60-day opportunity to submit additional evidence or 
argument.  Therefore, there is no prejudice to the veteran 
for the Board to consider these new regulations in this 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis - Old Criteria

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the thoracic (dorsal) and lumbar 
spine were evaluated in accordance with the criteria set 
forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5291-92 (2002).  
Specifically, evaluations of 10, 20, and 40 percent were 
assigned for slight, moderate, and severe limitation of 
motion of the lumbar spine, respectively.  

In addition, lumbosacral strain was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).  The sole schedular evaluation above 20 
percent, which is 40 percent, was warranted where the 
condition was severe, with listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint spaces, or with some of these 
characteristics with abnormal mobility on forced motion.

In this case, in order for the veteran to be awarded the 
higher (40 percent) evaluation prior to April 2005, the 
evidence would have to demonstrate a severe level of 
disability, or manifest at least one of the aforementioned 
characteristics under DC 5295.  

During the long course of the appeal, the veteran underwent 
one private and six VA spine examinations prior to April 
2005.  On the majority of those occasions, the veteran had 
forward flexion of the spine between 60 and 75 degrees, out 
of a possible 90 degrees.  See VA exam reports dated in 
February 1991, February 1996, May 2000, and May 2003; see 
also, private exam report dated in August 1998.  On two 
occasions, flexion was measured to only 40 and 45 degrees, 
slightly half of normal; however, on one of those occasions, 
the validity of the examination results were called into 
question, as the veteran appeared to be exaggerating his 
symptoms.  See VA exam reports dated in November 1995 and 
June 2003.  

As range of motion, and particularly forward flexion, has 
been measured to be better than half of normal, the veteran's 
limitation is not considered more than moderate.  The 
outpatient clinical records do not contradict these findings.  
There have been no reports of listing of the whole spine to 
the opposite side or a positive Goldthwaite's sign.  The 
veteran's forward bending (measured by forward flexion) is 
not marked.  He does have limitation of lateral motion that 
has fluctuated over time, measuring between 20 and 30, out of 
a normal 30, along with osteoarthritic changes; however, 
those changes have been rated separately from the onset of 
this appeal.  Thus, to increase the veteran's rating on that 
basis alone would violate the rule against pyramiding, which 
specifically states that the evaluation of the same 
manifestations under various diagnoses is to be avoided.  See 
38 C.F.R. § 4.14 (2006).  In all, the veteran's disability 
picture prior to April 2005 does not support the maximum, 40 
percent, rating.

The examination conducted in April 2005, however, does show 
significant limitation of forward flexion, at 30 degrees, 
with no extension achievable.  These findings more nearly 
approximate the disability picture contemplated by the 
maximum rating under the Schedule.  Because they were not 
manifested prior to this exam, however, the higher rating is 
warranted from that time forward, only.


Analysis - New Criteria

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).  Under 
that rating formula, the next higher rating of 40 percent is 
assigned for forward flexion of the thoracolumbar spine to 
30 degrees or less; or if there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine, 
where a 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.  "Unfavorable ankylosis" is 
defined, in pertinent part, as a condition in which the spine 
is fixed in flexion or extension.  See id., Note (5).  

These criteria are to be applied irrespective of whether 
there are symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine."  68 Fed. 
Reg. at 51,455 (Supplementary Information). 

As noted above, the evidence prior to April 2005 shows that 
the veteran generally has had forward flexion of the spine 
between 60 and 75 degrees, with two occasions of flexion to 
40 and 45.  These isolated measurements must be viewed in 
light of the entire body of evidence.  Though the veteran 
presents with complaints of pain in the outpatient clinical 
records, the measurements taken in the multiple VA 
examinations are considered credible benchmarks for the 
severity of his disability.  Based on these findings, the 
criteria for a rating in excess of 20 percent prior to April 
2005 is not warranted.  

Since April 2005, the veteran's flexion has been measured at 
30 degrees, meeting the 40 percent criteria.  However, there 
has been no finding of ankylosis, as the veteran is still 
able to move his spine.  Thus, the criteria for a rating in 
excess of 40 percent after April 2005 have not been met.

In all, the veteran's 20 percent evaluation prior to April 
2005, as well as his 40 percent evaluation since that time, 
are appropriate based on the evidence of record.  The 
veteran's disability picture does not more nearly approximate 
the criteria contemplated in the higher ratings.  The benefit 
of the doubt provision does not apply.

Secondary Service Connection

The veteran contends that his service-connected back disorder 
has caused his current neuropsychiatric disorder.  Secondary 
service connection may be granted for disability that is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The evidence must 
show that a current disability exists and that the current 
disability was either caused by or aggravated by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  

A private psychiatrist submitted an opinion in August 1999, 
indicating that chronic pain is likely a causal and 
contributory factor in emotional problems, and that the 
veteran's service-connected back disability has caused such a 
pain disorder.  However, it does not appear from the very 
brief opinion that any of the veteran's mental records were 
reviewed in conjunction with this opinion, specifically 
referring to his diagnoses.  Nor is a rational included as to 
whether there was any basis in the record to find such a 
connection.  The limited scope of the opinion diminishes its 
probative value.  In particular, how the veteran's multitude 
of other non-service-connected medical disorders, to include 
his upper and lower extremity disorders, hip disorder, 
headaches, and history of drug and alcohol dependence, does 
not appear to be considered.

A VA psychiatrist offered opinions regarding the lack of a 
connection between the back and psychiatric disorders in May 
2003 and April 2005; however, he did not review the veteran's 
claims file, to include extensive Social Security 
Administration files documenting the veteran's grant of 
benefits based on his psychiatric and back diagnoses.

Because of discrepancies in the medical record, the Board 
requested an expert opinion in May 2006.  As a result, a VA 
lead psychiatrist reviewed the claims file, to include the 
veteran's service medical records and his post-service 
treatment records.  His thorough review revealed that the 
veteran had current diagnoses of schizoaffective disorder, 
substance abuse disorders, and questionable substance abuse 
induced psychotic disorders.  Referable to their onset, the 
psychiatrist noted that based on the factual evidence of 
record, the clinical onset for schizoaffective disorder was 
in April 1991 and that substance abuse had been an issue 
since the veteran was 16 years old.

The expert found that given the onset of his diagnoses, the 
veteran's low back pain was an improbable cause of any of his 
psychiatric disorders, most especially the schizoaffective 
disorder.  He further explained that he considered the 
possibility that veteran might have developed substance abuse 
issues due to self medication for pain control but dismissed 
it, given the long pre-injury history of substance abuse.  

This opinion is found to be credible as it is based on a full 
review of the available and pertinent evidence.  It was 
conducted by an expert in the relevant field of study.  The 
veteran's full health picture was considered in rendering the 
diagnoses and opinions.  The expert explained the reasoning 
behind his opinion.  For these reasons, the Board finds that 
the opinion is more probative of the issue at hand than the 
prior opinions.  

In sum, the evidence does not show that the veteran's current 
psychiatric disorders are proximately due to, or the result 
of, his service-connected low back disorder, or that his 
service-connected back disorder has aggravated his 
psychiatric disorders.  As the preponderance of the evidence 
is against the veteran's claim, the benefit of the doubt 
provision does not apply.  Service connection for 
schizoaffective disorder with substance abuse is denied.





ORDER

Entitlement to an evaluation in excess of 20 percent prior to 
April 25, 2005 for the veteran's lumbosacral strain is 
denied.

Entitlement to an evaluation in excess of 40 percent since 
April 25, 2005 for the veteran's lumbosacral strain is 
denied.

Entitlement to service connection for a schizoaffective 
disorder with substance abuse is denied.


REMAND

Service connection is in effect for two disabilities, 
stemming from one common etiology, specifically lumbosacral 
strain with radiculopathy, which have a combined evaluation 
of 30 percent prior to April 2005 and 50 percent thereafter.  
An April 2005 VA medical opinion indicates that the veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of this back disability.  The April 
2006 supplemental statement of the case (SSOC) notes this 
opinion, but then appears to rely on the veteran's percentage 
ratings to deny the claim under 38 C.F.R. § 4.16(a) (2006), 
which requires a minimum 60 percent rating. 

The SSOC does indicate that the provisions under § 4.16(b) 
were considered, though without further explanation, which 
essentially state that even if the veteran fails to meet the 
required disability percentage under section (a), if he is 
medically evaluated to be unable to secure employment, VA is 
required to submit his claim to the Director of Compensation 
and Pension Service for extra-schedular consideration.  
38 C.F.R. § 4.16 (b) (2006).  However, despite the credible 
April 2005 opinion that states that the symptoms of the 
veteran's back disability are of sufficient severity so as to 
preclude employment, the claim was not referred to the 
Director.  That step must be taken now.

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Refer the veteran's TDIU claim to the 
Director of Compensation and Pension 
Service for extra-schedular consideration.  
Attention is invited to the April 2005 VA 
opinion on unemployability.  

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he should be 
furnished a supplemental statement of the 
case which addresses all evidence 
associated with the claims file since the 
last statement of the case.  The veteran 
should be afforded the applicable time 
period in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


